SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of July 15, 2009 ("Agreement"), is executed by
Stratos Renewables Corporation, a Nevada corporation (the “Company”) and each of
its wholly-owned subsidiaries party hereto (each a “Subsidiary Grantor” and
together with the Company, the “Grantors” and each a “Grantor”) in favor of I2BF
Biodiesel Ltd., an exempt private company limited by shares formed and existing
under the laws of the British Virgin Islands (the “Collateral Agent”), for its
own benefit and on behalf of each Investor (defined below).
 
RECITALS
 
A.           The Company is entering into a Note Purchase Agreement, dated as of
the date hereof (such agreement, as it may hereafter be amended or modified from
time to time, the "Purchase Agreement") pursuant to which the Company is selling
and the investors party thereto (the “Investors” and each an “Investor”) are
purchasing secured promissory notes (collectively the “Notes” and each a
“Note”).
 
B.           Each Subsidiary Grantor is a wholly-owned subsidiary of Company and
will receive substantial direct and indirect benefit from the proceeds of the
sale of the Notes.
 
C.           It is a condition precedent to the extension of credit by the
Investors under the Notes that each Grantor shall have executed and delivered
this Agreement and shall have granted a security interest in the Collateral to
the Collateral Agent in accordance herewith to secure their obligations under
the Notes and the Transaction Documents.
 
AGREEMENT
 
NOW, THEREFORE, in order to induce the Investors to enter into the Purchase
Agreement and to purchase the Notes and for other good and valuable
consideration, the receipt and adequacy of which hereby is acknowledged, each
Grantor hereby agrees as follows:
 
1.           Definitions.  Unless the context otherwise requires, terms defined
in the Note and not otherwise defined herein have the same respective meanings
when used herein and terms defined in the Uniform Commercial Code of the State
of California (the "UCC") and not otherwise defined in this Agreement or in the
Note shall have the meanings defined for those terms in the UCC.  In addition,
the following terms shall have the meanings respectively set forth after each:
 
"Certificates" means all certificates now or hereafter representing or
evidencing any Pledged Securities, Pledged Partnership Interests, or Pledged
Limited Liability Company Interests.
 
"Collateral" means and includes all right, title and interest in or to any and
all of the following assets and properties of each Grantor, wherever located,
and now owned or hereafter acquired:
 
(a)        All Accounts;
 
(b)        All Chattel Paper;
 
(c)        All Commercial Tort Claims listed on Schedule 1-A.
 
(d)        All Deposit Accounts and cash;

 
- 1 -

--------------------------------------------------------------------------------

 
 
(e)        All Documents;
 
(f)         All Equipment;
 
(g)        All General Intangibles;
 
(h)        All Goods;
 
(i)         All Instruments;
 
(j)         All Intellectual Property;
 
(k)        All Inventory;
 
(l)         All Investment Property;
 
(m)       All Letter-of-Credit rights;
 
(n)        To the extent not otherwise included, all Proceeds and products of
any and all of the foregoing, and all accessions to, substitutions and
replacements for, and rents and profits of each of the foregoing.
 
Notwithstanding the foregoing, the Collateral shall not be deemed to include,
whether now owned or hereafter acquired, more than sixty-five percent (65%) of
the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Subsidiary not organized in the United
States or any state thereof which shares entitle the holder thereof to vote for
directors.
 
"Controlled" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 
"Copyright" means all copyrights, whether or not published or registered under
the Copyright Act of 1976, 17 U.S.C. Section 101 et seq., as the same shall be
amended from time to time and any predecessor or successor statute thereto (the
“Copyright Act”), and applications for registration of copyrights, and all works
of authorship and other intellectual property rights therein, including without
limitation, copyrights for computer programs, source code and object code
databases and related materials and documentation and including without
limitation, the registered copyrights and copyright applications listed on
Schedule 1-D attached hereto, and (i) all renewals, revisions, derivative works,
enhancements, modifications, updates, new releases and other revisions thereof,
(ii) all income, royalties, damages and payments now and hereafter due and/or
payable with respect thereto, including without limitation, payments under all
licenses entered into in connection therewith and damages and payments for past
or future infringements thereof, (iii) the right to sue for past, present and
future infringements thereof and (iv) all of such Grantor’s rights corresponding
thereto throughout the world.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Event of Default” has the meaning given to that term in the Notes.
 
"Governmental Authority" means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 
- 2 -

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Trademarks, trade secrets, domain
names, confidential or proprietary technical and business information, know-how,
methods, processes, drawings, specifications or other data or information and
all memoranda, notes and records with respect to any research and development,
software and databases and all embodiments or fixations thereof whether in
tangible or intangible form or contained on magnetic media readable by machine
together with all such magnetic media and related documentation, registrations
and franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing and any
claims for damages by way of any past, present or future infringement of any of
the foregoing.
 
"Liens" means, with respect to any property, any security interest, mortgage,
pledge, lien, claim, charge or other encumbrance in, of, or on such property or
the income therefrom, including, without limitation, the interest of a vendor or
lessor under a conditional sale agreement, capital lease or other title
retention agreement, or any agreement to provide any of the foregoing.
 
"Obligations" means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Grantors to Collateral Agent and the Investors of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Notes and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.
 
“Patents” means all (a) letters patent, design patents, utility patents,
inventions and trade secrets, all patents and patent applications in the United
States Patent and Trademark Office, and interests under patent license
agreements, including without limitation, the inventions and improvements
described and claimed therein, including without limitation, those Patents
listed on Schedule 1-D attached hereto, (b) income, royalties, damages and
payments now and hereafter due and /or payable under and with respect thereto,
including without limitation, damages and payments for past, present or future
infringements, (c) rights to sue for past, present and future infringements
thereof, (d) rights corresponding thereto throughout the world in all
jurisdictions in which such patents have been issued or applied for and (e) the
reissues, divisions, continuations, renewals, extensions and
continuations-in-part of any of the foregoing.

 
- 3 -

--------------------------------------------------------------------------------

 
 
"Permitted Liens" means (a) Liens in favor of the Collateral Agent and the
Investors, (b)Liens for taxes not yet delinquent or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established, (c) Liens in respect of property or assets
imposed by law which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings, (d) Liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, and other Liens to secure the
performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or consensual arrangements, (e) Liens upon any
equipment to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment,
so long as such Lien extends only to the equipment financed, and any accessions,
replacements, substitutions and proceeds (including insurance proceeds) thereof
or thereto; (f) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 2(h) of the
Note; (g) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payments of customs duties in connection with the importation
of goods, (h) Liens which constitute rights of setoff of a customary nature or
liens with respect to deposit or investment accounts provided that such liens
only secure customary fees associated with such accounts and provided further
that Collateral Agent and the Investors have a first priority perfected Lien
with respect to all such accounts; (i) Liens on insurance proceeds in favor of
insurance companies granted solely as security for financed premiums; (j)
non-exclusive licenses granted in the ordinary course of business; and (k) Liens
in favor of Whitebox Hedged High Yield Partners, LP.
 
"Person" has the meaning given to that term in the Notes.
 
"Pledged Collateral" means the Pledged Securities, the Pledged Partnership
Interests and the Pledged Limited Liability Company Interests.
 
"Pledged Limited Liability Company Interests" means all limited liability
company interests owned by each Grantor, including, but not limited to those
limited liability company interests set forth in Schedule 1-C attached hereto,
as such Schedule may be supplemented from time to time in accordance with the
terms of this Agreement and all capital, limited liability company assets,
dividends, cash, instruments and other properties from time to time received, to
be received or otherwise distributed in respect of or in exchange for any or all
of such interests and all certificates and instruments representing or
evidencing such other property received, receivable or otherwise distributed in
respect of or in exchange for any or all thereof.
 
"Pledged Partnership Interests" means all interests in any partnership or joint
venture owned by each Grantor, including, but not limited to those partnership
interests set forth in Schedule 1-C attached hereto, as such Schedule may be
supplemented from time to time in accordance with the terms of this Agreement,
and all dividends, cash, instruments and other properties from time to time
received, to be received or otherwise distributed in respect of or in exchange
for any or all of such interests.
 
"Pledged Securities" means all shares of capital stock of each issuer in which
each Grantor owns an interest, including, but not limited to those shares of
capital stock set forth in Schedule 1-C attached hereto, as such Schedule may be
supplemented from time to time in accordance with the terms of this Agreement,
and all dividends, cash, instruments and other properties from time to time
received, to be received or otherwise distributed in respect of or in exchange
for any or all of such shares.
 
“Subsidiary” shall mean with respect to any Person (a) any corporation of which
more than 50% of the issued and outstanding equity securities having ordinary
voting power to elect a majority of the board of directors of such corporation
is at the time directly or indirectly owned or controlled by such Person, (b)
any partnership, joint venture, or other association of which more than 50% of
the equity interest having the power to vote, direct or control the management
of such partnership, joint venture or other association is at the time directly
or indirectly owned and controlled by such Person, (c) any other entity included
in the financial statements of such Person on a consolidated basis.
 
“Subsidiary Grantor” any Grantor other than the Company.

 
- 4 -

--------------------------------------------------------------------------------

 
 
“Trademarks” means all (a) trademarks, trademark registrations, trade names,
trademark applications, service marks, business names, trade styles, designs,
logos and other source or business identifiers, whether or not registrations
have been issued or applied for in the United States Patent and Trademark Office
or in any other office or with any other official anywhere in the world,
including without limitation, trademark registrations and trademark applications
listed on Schedule1-D attached hereto, (b) all income, royalties, damages and
payments for past, present or future infringements thereof, (d) rights to sue
for past, present and future infringements thereof and (e) renewals of any of
the foregoing.
 
"Transaction Documents" has the meaning given to that term in the Notes.
 
2.           Creation of Security Interest.  Each Grantor, in order to secure
its Obligations, does hereby grant and pledge to the Collateral Agent on behalf
of the Investors, a security interest in and to, all right, title and interest
of such Grantor in and to all presently existing and hereafter acquired
Collateral.  The security interest and pledge created by this Section 2 shall
continue in effect so long as any Obligation remains outstanding or the
Investors have any obligation to purchase Notes under the Purchase Agreement.
 
3.           Delivery of Pledged Collateral.
 
(a)           Each Certificate shall be delivered to and held by the Collateral
Agent and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed undated endorsements, instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent.
 
(b)           The Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, without notice to any of the
Grantors, in connection with a commercially reasonable foreclosure sale, to
transfer to, or to direct the applicable Grantor or any nominee of such Grantor
to register or cause to be registered in the name of, the Collateral Agent or
any of its nominees any or all of the Pledged Securities, Pledged Partnership
Interests or Pledged Limited Liability Company Interests.  In addition, the
Collateral Agent shall have the right at any time to exchange certificates or
instruments representing or evidencing Pledged Securities for certificates or
instruments of smaller or larger denominations.
 
4.           Further Assurances.
 
(a)           At any time and from time to time at the request of the Collateral
Agent, each Grantor shall execute and deliver to the Collateral Agent, at such
Grantor's expense, all instruments, certificates and documents, including
account control agreements, in form and substance reasonably satisfactory to the
Collateral Agent, and perform all such other acts as shall be necessary or
reasonably desirable to fully perfect or protect or maintain, when filed,
recorded, delivered or performed, the Collateral Agent's security interests
granted pursuant to this Agreement or to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any
Collateral.  Without limiting the generality of the foregoing, each Grantor
shall: (i) at the request of the Collateral Agent, mark conspicuously all
chattel paper, instruments and other documents and each of its records
pertaining to the Collateral with a legend, in form and substance satisfactory
to the Collateral Agent, indicating that such document, contract, chattel paper,
instrument or Collateral is subject to the security interest granted hereby,
(ii) at the request of the Collateral Agent, if any Account or contract or other
writing relating thereto shall be evidenced by a promissory note or other
instrument, deliver and pledge to the the Collateral Agent, such note or other
instrument duly endorsed and accompanied by duly executed undated instruments of
transfer or assignment, all in form and substance reasonably satisfactory to the
the Collateral Agent; and (iii) with respect to any agreement in which any
Grantor now has or hereafter acquires an interest which by its terms prohibits
assignment, upon the Collateral Agent’s request, such Grantor will use its best
efforts to procure the consent to assignment of the counterpart party thereto.

 
- 5 -

--------------------------------------------------------------------------------

 
 
(b)           At any time and from time to time, the Collateral Agent shall be
entitled to file and/or record any or all such financing statements, instruments
and documents held by it, and any or all such further financing statements,
documents and instruments, relative to the Collateral or any part thereof in
each instance, and to take all such other actions as the Collateral Agent may
reasonably deem appropriate to perfect and to maintain perfected the security
interests granted herein.
 
(c)           With respect to any Collateral consisting of securities,
instruments, partnership or joint venture interests, limited liability company
interests, or the like, each Grantor hereby consents and agrees that, upon the
occurrence and during the continuance of an Event of Default, the issuers of, or
obligors on, any such Collateral, or any registrar or transfer agent or trustee
for any such Collateral, shall be entitled to accept the provisions of this
Agreement as conclusive evidence of the right of the Collateral Agent to effect
any transfer or exercise any right hereunder or with respect to any such
Collateral subject to the terms hereof, notwithstanding any other notice or
direction to the contrary heretofore or hereafter given by any Grantor or any
other Person to such issuers or such obligors or to any such registrar or
transfer agent or trustee.
 
5.           Voting Rights; Dividends; etc. So long as no Event of Default shall
have occurred and be continuing:
 
(a)           Voting Rights.  Each Grantor shall be entitled to exercise any and
all voting and other consensual rights pertaining to its Pledged Collateral, or
any part thereof, for any purpose not inconsistent with the terms of this
Agreement or the Transaction Documents; provided, however, that each Grantor
shall not exercise, or shall refrain from exercising, any such right if it would
result in a Default or an Event of Default.
 
(b)           Dividend and Distribution Rights.  Subject to the terms of the
Transaction Documents, each Grantor shall be entitled to receive and to retain
and use any and all dividends or distributions paid in respect of its Pledged
Collateral; provided, however, that any and all:
 
(i)           non-cash dividends or distributions in the form of capital stock,
certificated limited liability company interests, instruments or other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral,
 
(ii)          dividends and other distributions paid or payable in cash in
respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and
 
(iii)         cash paid, payable or otherwise distributed in redemption of, or
in exchange for, any Pledged Collateral,
 
shall, except as otherwise provided for in the Transaction Documents, forthwith
be delivered to the Collateral Agent, in the case of paragraph (i) above, to be
held as Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
of such Grantor and forthwith be delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsements), and in the
case of paragraph (ii) and paragraph (iii) above, to be applied to the
Obligations to the extent permitted by the Transaction Documents or otherwise to
be held as Collateral.

 
- 6 -

--------------------------------------------------------------------------------

 
 
6.           Rights as to Pledged Collateral During Event of Default.  When an
Event of Default has occurred and is continuing:
 
(a)           Voting, Dividend and Distribution Rights.  At the option of the
Collateral Agent, all rights of each Grantor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 5(a) above, and to receive the dividends and distributions which it
would otherwise be authorized to receive and retain pursuant to Section 5(b)
above, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights and to receive and such dividends and distributions
during the continuance of such Event of Default to be applied to the Obligations
or otherwise to be held as Collateral.
 
(b)           Dividends and Distributions Held in Trust.  All dividends and
other distributions which are received by any Grantor contrary to the provisions
of Section 6(a) of this Agreement shall be received in trust for the benefit of
the Collateral Agent, shall be segregated from other funds of such Grantor and
forthwith shall be paid over to the Collateral Agent as Collateral in the same
form as so received (with any necessary endorsements).
 
7.           Irrevocable Proxy.  Each Grantor hereby revokes all previous
proxies with regard to its Pledged Collateral and appoints the Collateral Agent
as its respective proxyholder to (a) attend and vote at any and all meetings of
the shareholders of the corporation(s) which issued the Pledged Securities, and
any adjournments thereof, held on or after the date of the giving of this proxy
and prior to the termination of this proxy and to execute any and all written
consents of shareholders of such corporation(s) executed on or after the date of
the giving of this proxy and prior to the termination of this proxy, with the
same effect as if such Grantor had personally attended the meetings or had
personally voted its shares or had personally signed the written consents,
waivers or ratification, and (b) to attend and vote at any and all meetings of
the members of the issuer of any Pledged Limited Liability Company Interests or
partners of the issuer of any Pledged Partnership Interests (whether or not such
Pledged Limited Liability Company Interests or Pledged Partnership Interests are
transferred into the name of the Collateral Agent), and any adjournments
thereof, held on or after the date of the giving of this proxy and to execute
any and all written consents, waivers and ratifications of any applicable issuer
executed on or after the date of the giving of this proxy and prior to the
termination of this proxy with the same effect as if such Grantor had personally
attended the meetings or had personally voted on their respective limited
liability company interests or partnership interests or had personally signed
the consents, waivers or ratifications; provided, however, that the Collateral
Agent as proxyholder shall have rights hereunder only upon the occurrence and
during the continuance of an Event of Default.  Each Grantor hereby authorizes
the Collateral Agent to substitute another Person (which Person shall be a
successor to the rights of the Collateral Agent hereunder, a nominee appointed
by the Collateral Agent to serve as proxyholder, or otherwise as approved by
such Grantor in writing, such approval not to be unreasonably withheld) as the
proxyholder and, upon the occurrence or during the continuance of any Event of
Default, hereby authorizes and directs the proxyholder to file this proxy and
the substitution instrument with the secretary of the appropriate
corporation.  This proxy is coupled with an interest and is irrevocable until
all Obligations have been indefeasibly paid in full and until such time as the
Investors have no commitment to purchase Notes pursuant to the Purchase
Agreement.
 
8.           The Grantors' Representations and Warranties.  Each Grantor
represents and warrants as follows:
 
(a)           Such Grantor (i) is incorporated in the jurisdiction disclosed on
Schedule 1-A and neither such Grantor nor any corporate predecessor has, during
the preceding five years, been incorporated in any other jurisdiction, except as
disclosed on Schedule 1-A, (ii) is qualified to do business in the jurisdictions
disclosed on Schedule 1-A, and (iii) has the organizational identification
number disclosed on Schedule 1-A.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)           Such Grantor currently conducts business only under its own name
and the trade names listed on Schedule 1-A.  Neither such Grantor nor any
corporate predecessor has, during the preceding five years, been known as or
used any other corporate or fictitious name, except the names disclosed on
Schedule 1-A.
 
(c)           Such Grantor (i) has Collateral only at the locations listed on
Schedule 1-A; (ii) has exclusive possession and control of the Collateral owned
by such Grantor, except for each location indicated on Schedule 1-A where
Collateral is possessed by a lessee, consignee, warehouseman or other third
party; and (iii) maintains its chief executive office, where such Grantor keeps
its records concerning the Collateral, at the address set forth for such Grantor
on Schedule 1-A.
 
(d)           Such Grantor has only the Deposit Accounts and securities accounts
disclosed on Schedule 1-B.
 
(e)           Such Grantor is the legal and beneficial owner of the Collateral
free and clear of all Liens except for Permitted Liens.  Such Grantor has the
power, authority and legal right to grant the security interests in the
Collateral purported to be granted hereby, and to execute, deliver and perform
this Agreement.  The grant of security interest in the Collateral pursuant to
this Agreement creates a valid first priority security interest in the
Collateral, except for Permitted Liens.
 
(f)           No consent of any Person, including, without limitation, any
partner in a partnership with respect to which such Grantor has pledged its
interests as a Pledged Partnership Interests or any member in a limited
liability company with respect to which such Grantor has pledged its interests
in the Pledged Limited Liability Company Interests, is required for the pledge
by such Grantor of the Pledged Collateral or the grant of security interest by
such Grantor in the Collateral.
 
(g)           Except as set forth on Schedule 1-C, the Pledged Securities
described on Schedule 1-C constitute (i) all of the shares of capital stock of
any Person owned by such Grantor and (ii) that percentage of the issued and
outstanding shares of the respective issuers thereof indicated on Schedule 1-C,
and there is no other class of shares issued and outstanding of the respective
issuers thereof except as set forth on Schedule 1-C.  Except as set forth in
Schedule 1-C, the Pledged Partnership Interests described on Schedule 1-C
constitute all of the partnerships or joint ventures in which each Grantor has
an interest, and such Grantor's percentage interest in each such partnership or
joint venture is as set forth on such Schedule 1-C.  Except as set forth in
Schedule 1-C, the Pledged Limited Liability Company Interests described on
Schedule 1-C attached hereto constitute all of the limited liability company
interests of each Grantor and such Grantor's percentage interest in each such
issuer is as set forth on Schedule 1-C attached hereto.  Unless specified
otherwise on Schedule 1-C, each of the Pledged Partnership Interests and Pledged
Limited Liability Company Interests described on Schedule 1-C are uncertificated
securities.
 
(h)           None of the Grantors holds any Commercial Tort Claim as of the
date of this Agreement, except as indicated on Schedule 1-A.
 
(i)           No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority (other than such authorizations,
approvals and other actions as have already been taken and are in full force and
effect) is required (A) for the pledge of the Collateral or the grant of the
security interest in the Collateral by any of the Grantors hereby or for the
execution, delivery or performance of this Agreement by any of the Grantors, or
(B) for the exercise by the Collateral Agent of the voting rights in the Pledged
Securities, the Pledged Partnership Interest or the Pledged Limited Liability
Company Interests or of any other rights or remedies in respect of the
Collateral hereunder except as may be required in connection with any
disposition of Collateral consisting of securities by laws affecting the
offering and sale of securities generally.

 
- 8 -

--------------------------------------------------------------------------------

 
 
9.           Copyrights.  Without the prior written consent of the Collateral
Agent, Grantors shall not register or cause to be registered with the United
States Copyright Office any copyright registrations with respect to any
proprietary software or source code with the United States Copyright Office.
 
10.         Patents and Trademarks.  Each Grantor will promptly (and in any
event within 5 business days) notify Collateral Agent upon the filing, either by
such Grantor or through any agent, employee, licensee or designee, of (i) any
application for the registration of any patent or trademark, with the United
States Patent and Trademark Office or any similar office or agency in any other
country or any political subdivision thereof, (ii) any assignment of any patent
or trademark, which such Grantor may acquire from a third party, with the United
States Patent and Trademark Office or any similar office or agency in any other
country or any political subdivision thereof, or (iii) any assignment of any
copyright or mask work, which Company may acquire from a third party, with the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof.  Upon the request of Collateral
Agent, Grantors shall execute and deliver any and all agreements, instruments,
documents and papers as Collateral Agent may request to evidence Collateral
Agent's security interest in such patent, trademark (and the goodwill and
general intangibles of Company relating thereto or represented thereby),
copyright or mask work.
 
11.           Grantors' Covenants.  Each Grantor covenants and agrees as
follows:
 
 (a)           Such Grantor will keep the Collateral in reasonably good repair,
working order and operating condition (normal wear and tear excluded), and from
time to time make all necessary and proper repairs, renewals, replacements,
additions and improvements thereto and, as appropriate and applicable, will
otherwise deal with the Collateral in all such ways as are considered customary
practice by owners of like property.
 
 (b)           Such Grantor will not sell, encumber, lease, rent, or otherwise
dispose of or transfer any Collateral or right or interest therein, provided
that Company may sell, lease, transfer, license or otherwise dispose of any of
the Collateral consisting of (i) the sale of inventory in the ordinary course of
business, (ii) sales of worn-out or obsolete equipment in the ordinary course of
business, and (iii) non-exclusive licenses and similar arrangements for the use
of the property of Company in the ordinary course of business.
 
 (c)           Such Grantor shall not create or permit to exist any Lien upon or
with respect to any of its property, except for Permitted Liens.
 
 (d)           Such Grantor shall (i) carry and maintain insurance at its
expense of the types and in the amounts customarily carried by others engaged in
substantially the same business as such Person and operating in the same
geographic area as such Person, including, but not limited to, fire, property
damage and worker's compensation, such insurance to be in such form as is
carried with companies and in amounts satisfactory to Collateral Agent, and (ii)
deliver to Collateral Agent from time to time, as the Collateral Agent may
request, schedules or insurance certificates setting forth all insurance then in
effect.  All property policies shall name the Collateral Agent as loss payee
with respect to the Collateral and all liability policies shall name Collateral
Agent as an additional insured in the full amount of Grantors’ liability
coverage limits.

 
- 9 -

--------------------------------------------------------------------------------

 
 
(e)           Such Grantor will promptly notify the Collateral Agent in writing
in the event of any material damage to the Collateral from any source
whatsoever.
 
(f)           Such Grantor will not (i) establish any location of Collateral not
listed in Schedule 1-A, (ii) move its principal place of business, chief
executive offices or any other office listed in Schedule 1-A or (iii) adopt, use
or conduct business under any trade name or other corporate or fictitious name
not disclosed in Schedule 1-A, except, in each case, upon not less than 30 days
prior written notice to the Collateral Agent and such Grantor's prior compliance
with all applicable requirements of Section 4 hereof necessary to perfect the
Collateral Agent's security interest hereunder.
 
(g)           Such Grantor shall not establish any additional Deposit Account or
securities account not listed on Schedule 1-B, except upon prior written notice
to the Collateral Agent and such Grantor’s compliance with all applicable
requirements of Section 4 hereof necessary to perfect the Collateral Agent’s
security interest hereunder, including without limitation, delivery of duly
executed account control agreements by all necessary parties, in form and
substance satisfactory to the Collateral Agent.
 
(i)           If such Grantor shall at any time hold or acquire a Commercial
Tort Claim, such Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Guarantor, including a summary description of such claim,
and grant to the Collateral Agent in writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Collateral Agent.
 
12.           The Collateral Agent.
 
(a)           Appointment.  The Investors hereby appoint Collateral Agent as
collateral agent for the Investors under this Agreement  to serve from the date
hereof until the termination of the Security Agreement
 
(b)           Powers and Duties of Collateral Agent, Indemnity by Investors.
 
(i)           Each Investor hereby irrevocably authorizes the Collateral Agent
to take such action and to exercise such powers hereunder as provided herein or
as requested in writing by the Majority in Interest of Investors in accordance
with the terms hereof, together with such powers as are reasonably incidental
thereto.  Collateral Agent may execute any of its duties hereunder by or through
agents or employees and shall be entitled to request and act in reliance upon
the advise of counsel concerning all matters pertaining to its duties hereunder
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance therewith.
 
(ii)           Neither the Collateral Agent nor any of its directors, officers
or employees shall be liable or responsible to any Investor or to any Grantor
for any action taken or omitted to be taken by Collateral Agent or any other
such person hereunder or under any related agreement, instrument or document,
except in the case of gross negligence or willful misconduct on the part of the
Collateral Agent, nor shall the Collateral Agent or any of its directors,
officers or employees be liable or responsible for (i) the validity,
effectiveness, sufficiency, enforceability or enforcement of the Notes, this
Agreement or any instrument or document delivered hereunder or relating hereto;
(ii) the title of a Grantor to any of the Collateral or the freedom of any of
the Collateral from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of a Grantor’s compliance with any of
the terms and conditions of this Agreement; (iv) the failure by a Grantor to
deliver any instrument  or document required to be delivered pursuant to the
terms hereof; or (v) the receipt, disbursement, waiver, extension or other
handling of payments or proceeds made or received with respect to the
Collateral, the servicing of the Collateral or the enforcement or the collection
of any amounts owing with respect to the Collateral.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(iii)           In the case of this Agreement and the transactions contemplated
hereby and any related document relating to any of the Collateral, each of the
Investors agrees to pay to the Collateral Agent, on demand, its pro rata share
of all fees and all expenses incurred in connection with the operation and
enforcement of this Agreement, the Notes or any related agreement to the extent
that such fees or expenses have not been paid by Grantors.  In the case of this
Agreement and each instrument and document relating to any of the Collateral,
each of the Investors and each of the Grantors hereby agrees to hold the
Collateral Agent harmless, and to indemnify the Collateral Agent from and
against any and all loss, damage, expense or liability which may be incurred by
the Collateral Agent under this Agreement and the transactions contemplated
hereby and any related agreement or other instrument or document, as the case
may be, unless such liability shall be caused by the willful misconduct or gross
negligence of the Collateral Agent.
 
13.           Subsidiary Grantors
 
(a)           Continuing Guaranty.  Each Subsidiary Grantor unconditionally
guarantees and promises to pay to Collateral Agent and the Investors on demand
after the occurrence and during the continuance of an Event of Default, in
lawful money of the United States, any and all Obligations, and to perform on
demand after the occurrence and during the continuance of an Event of Default
any and all Obligations.  The liability of each Subsidiary Grantor hereunder is
independent of the Obligations, and a separate action or actions may be brought
and prosecuted against such Subsidiary Grantor irrespective of whether action is
brought against any other Subsidiary Grantor or any other guarantor of the
Obligations or whether any other Subsidiary Grantor or any other guarantor of
the Obligations is joined in any such action or actions.  This guaranty is a
guaranty of payment and not of collection
 
(b)           Authorized Actions.  Each Subsidiary Grantor authorizes Collateral
Agent and the Investors, in their discretion, without notice to such Subsidiary
Grantor, irrespective of any change in the financial condition of such
Subsidiary Grantor, the other Subsidiary Grantors or any other guarantor of the
Obligations, and without affecting or impairing in any way the liability of such
Subsidiary Grantor hereunder, from time to time to (a) create new Obligations,
renew, compromise, extend, accelerate or otherwise change the time for payment
or performance of, or otherwise change the terms of the Obligations or any part
thereof, including increase or decrease of the rate of interest thereon; (b)
take and hold security for the payment or performance of the Obligations and
exchange, enforce, waive or release any such security; (c) apply such security
and direct the order or manner of sale thereof; (d) purchase such security at
public or private sale; (e) otherwise exercise any right or remedy it may have
against such Subsidiary Grantor, the other Subsidiary Grantors, any other
guarantor of the Obligations or any security, including, without limitation, the
right to foreclose upon any such security by judicial or nonjudicial sale; (f)
settle, compromise with, release or substitute any one or more makers, endorsers
or guarantors of the Obligations; and (g) assign the Obligations, or the other
Transaction Documents in whole or in part.

 
- 11 -

--------------------------------------------------------------------------------

 
 
(c)           Waivers.  Each Subsidiary Grantor waives (a) any right to require
Collateral Agent or any Investor to (i) proceed against any other Subsidiary
Grantor or any other guarantor of the Obligations, (ii) proceed against or
exhaust any security received from any other Subsidiary Grantor or any other
guarantor of the Obligations, or (iii) pursue any other remedy in Collateral
Agent’s or an Investor’s power whatsoever; (b) any defense arising by reason of
the application by any Subsidiary Grantor of the proceeds of any borrowing; (c)
any defense resulting from the absence, impairment or loss of any right of
reimbursement, subrogation, contribution or other right or remedy of such
Subsidiary Grantor against any other Subsidiary Grantor, any other guarantor of
the Obligations or any security, whether resulting from an election by
Collateral Agent or any Investor to foreclose upon security by nonjudicial sale,
or otherwise; (d) any setoff or counterclaim of such Subsidiary Grantor or any
defense which results from any disability or other defense of any Subsidiary
Grantor or the cessation or stay of enforcement from any cause whatsoever of the
liability of any Subsidiary Grantor (including, without limitation, the lack of
validity or enforceability of any Transaction Document); (e) any right to
exoneration of sureties which would otherwise be applicable; (f) so long as any
Obligations remain outstanding, any right of subrogation or reimbursement and,
if there are any other guarantors of the Obligations, any right of contribution,
and right to enforce any remedy which Lender now has or may hereafter have
against any Subsidiary Grantor, and any benefit of, and any right to participate
in, any security now or hereafter received by the Collateral Agent or any
Investor; (g) all presentments, demands for performance, notices of
non-performance, notices delivered under this Agreement or any Transaction
Document, protests, notice of dishonor, and notices of acceptance of this
guaranty and of the existence, creation or incurring of new or additional
Obligations and notices of any public or private foreclosure sale; (h) the
benefit of any statute of limitations to the extent permitted by law; (i) any
appraisement, valuation, stay, extension, moratorium redemption or similar law
or similar rights for marshalling; and (j) any right to be informed by
Collateral Agent or any Investor of the financial condition of any Subsidiary
Grantor or any other guarantor of the Obligations or any change therein or any
other circumstances bearing upon the risk of nonpayment or nonperformance of the
Obligations.  Each Subsidiary Grantor has the ability and assumes the
responsibility for keeping informed of the financial condition of any other
Subsidiary Grantor and any other guarantors of the Obligations and of other
circumstances affecting such nonpayment and nonperformance risks.
 
14.           Remedies.
 
(a)           Rights Upon Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, the Grantors shall be in default hereunder
and, subject to applicable law, the Collateral Agent shall have, in any
jurisdiction where enforcement is sought, in addition to all other rights and
remedies that the Collateral Agent may have under this Agreement and under
applicable laws or in equity, all rights and remedies of a secured party under
the Uniform Commercial Code as enacted in any such jurisdiction in effect at
that time, and in addition the following rights and remedies, all of which may
be exercised with or without further notice to the Grantors except such notice
as may be specifically required by applicable law.
 
(b)           Sale of Collateral.  Any public or private sale or other
disposition of the Collateral may be held at any office of the Collateral Agent,
or at the Grantors’ places of business, or at any other place permitted by
applicable law, and without the necessity of the Collateral being within the
view of prospective purchasers.  The Collateral Agent may direct the order and
manner of sale of the Collateral, or portions thereof, as it in its sole and
absolute discretion may determine provided such sale is commercially reasonable,
and each Grantor expressly waives, to the extent permitted by applicable law,
any right to direct the order and manner of sale of any Collateral.  The
Collateral Agent or any Person acting on the Collateral Agent's behalf may bid
and purchase at any such sale or other disposition.  In furtherance of the
Collateral Agent's rights hereunder, each Grantor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license (exercisable without
royalty or other payment by the Collateral Agent) to use, license or sublicense
any patent, trademark, trade name, copyright or other intellectual property in
which Grantor now or hereafter has any right, title or interest together with
the right of access to all media in which any of the foregoing may be recorded
or stored; provided, however, that such license shall only be exercisable in
connection with the disposition of Collateral upon the Collateral Agent's
exercise of its remedies hereunder.

 
- 12 -

--------------------------------------------------------------------------------

 
 
(c)           Notice of Sale.  Unless the Collateral is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the Grantors reasonable notice of the
time and place of any public sale thereof or of the time on or after which any
private sale thereof is to be made.  The requirement of reasonable notice
conclusively shall be met if: such notice is mailed, certified mail, postage
prepaid, to the Grantors at their addresses set forth on the signature page
hereto or delivered or otherwise sent to the Grantors, at least ten (10) days
before the date of the sale.  Each Grantor expressly waives, to the fullest
extent permitted by applicable law, any right to receive notice of any public or
private sale of any Collateral or other security for the Obligations except as
expressly provided for in this paragraph.  The Collateral Agent shall not be
obligated to make any sale of the Collateral if it shall determine not to do so
regardless of the fact that notice of sale of the Collateral may have been
given.  The Collateral Agent may, without notice or publication, except as
required by applicable law, adjourn the sale from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice
(except as required by applicable law), be made at the time and place to which
the same was so adjourned.
 
(d)           Private Sales.  With respect to any Collateral consisting of
securities, partnership interests, limited liability company interests, joint
venture interests or the like, and whether or not any of such Collateral has
been effectively registered under the Securities Act of 1933, as amended, or
other applicable laws, the Collateral Agent may, in its sole and absolute
discretion, sell all or any part of such Collateral at private sale in such
manner and under such circumstances as the Collateral Agent may deem necessary
or advisable in order that the sale may be lawfully conducted in a commercially
reasonable manner.  Without limiting the foregoing, the Collateral Agent may (i)
approach and negotiate with a limited number of potential purchasers, and (ii)
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing such Collateral for their own account for
investment and not with a view to the distribution or resale thereof.  In the
event that any such Collateral is sold at private sale, each Grantor agrees to
the extent permitted by applicable law that if such Collateral is sold for a
price which is commercially reasonable, then (A) the Grantors shall not be
entitled to a credit against the Obligations in an amount in excess of the
purchase price, and (B) the Collateral Agent shall not incur any liability or
responsibility to the Grantors in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale.  Each Grantor recognizes that a ready market may not exist for such
Collateral if it is not regularly traded on a recognized securities exchange,
and that a sale by the Collateral Agent of any such Collateral for an amount
substantially less than a pro rata share of the fair market value of the
issuer's assets minus liabilities may be commercially reasonable in view of the
difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.
 
(e)           Disposition of Proceeds of Sale.  The proceeds resulting from the
collection, liquidation, sale or other disposition of the Collateral shall be
applied, first, to the reasonable costs and expenses (including reasonable
attorneys' fees) of retaking, holding, storing, processing and preparing for
sale, selling, collecting and liquidating the Collateral, and the like; second,
to the satisfaction of all Obligations; and third, any surplus remaining after
the satisfaction of all Obligations, to be paid over to the Grantors or to
whomsoever may be lawfully entitled to receive such surplus.
 
(f)           Remedies Cumulative.  The rights and remedies provided under this
Agreement are cumulative and may be exercised singly or concurrently, and are
not exclusive of any other rights and remedies provided by law or equity.

 
- 13 -

--------------------------------------------------------------------------------

 
 
15.           Miscellaneous.
 
(a)           The Collateral Agent Appointed Attorney-in-Fact.  To the full
extent permitted by applicable law, each Grantor hereby irrevocably appoints the
Collateral Agent as such Grantor's attorney-in-fact, with full authority in the
place and stead of such Grantor, and in the name of such Grantor, or otherwise,
from time to time, in the Collateral Agent's sole and absolute discretion to do
any of the following acts or things upon the occurrence and during the
continuance of an Event of Default: (a) to do all acts and things and to execute
all documents necessary or advisable to perfect and continue perfected the
security interests created by this Agreement and to preserve, maintain and
protect the Collateral; (b) to do any and every act which such Grantor is
obligated to do under this Agreement; (c) to endorse and transfer the Collateral
upon foreclosure by the Collateral Agent; and (d) to file any claims or take any
action or institute any proceedings which the Collateral Agent may reasonably
deem necessary or desirable for the protection or enforcement of any of the
rights of the Collateral Agent with respect to any of the Collateral; provided,
however, that the Collateral Agent shall be under no obligation whatsoever to
take any of the foregoing actions, and the Collateral Agent shall have no
liability or responsibility for any act or omission (other than the Collateral
Agent's own gross negligence or willful misconduct) taken with respect thereto.
 
(b)           Costs and Expenses.  Each Grantor shall pay on demand (i) all
reasonable fees and expenses, including reasonable attorneys' fees and expenses,
incurred by the Collateral Agent and the Investors in connection with the
exercise of its duties under this Agreement and the preparation, execution and
delivery of amendments and waivers hereunder and (ii) all reasonable fees and
expenses, including reasonable attorneys' fees and expenses, incurred by the
Collateral Agent and the Investors in connection with the enforcement or
attempted enforcement of this Agreement or any of the Obligations or in
preserving any of the Collateral Agent’s and the Investors’ rights and remedies
(including, without limitation, all such fees and expenses incurred in
connection with any “workout” or restructuring affecting the Transaction
Documents or the Obligations or any bankruptcy or similar proceeding involving
such Grantor, any other Grantor, Company or any of their affiliates).
 
(c)           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
 
(d)           Amendments, etc.  No amendment or waiver of any provision of this
Agreement nor consent to any departure by the Grantors herefrom (other than
supplements to the Schedules hereto in accordance with the terms of this
Agreement) shall in any event be effective unless the same shall be in writing
and executed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
(e)           Notices.  All notices and other communications provided for
hereunder shall be given in the manner and to the addresses set forth in the
Purchase Agreement.
 
(f)           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of California (without reference to its
choice of law provisions), except as otherwise required by mandatory provisions
of law and except to the extent that remedies provided by the laws of a
jurisdiction other than the State of California are governed by the laws of such
jurisdiction.
 
(g)           Jury Trial.  EACH GRANTOR AND INVESTOR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.  If the jury waiver set forth in
this paragraph is not enforceable, then any claim or cause of action arising out
of or relating to the Transaction Documents or any of the transactions
contemplated therein shall be settled by judicial reference pursuant to Code of
Civil Procedure Section 638 et seq. before a referee sitting without a jury,
such referee to be mutually acceptable to the parties or, if no agreement is
reached, by a referee appointed by the Presiding Judge of the California
Superior Court for Santa Clara County.  This paragraph shall not restrict a
party from exercising remedies under the Uniform Commercial Code or from
exercising pre-judgment remedies under applicable law

 
- 14 -

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank.]

 
- 15 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.


Company:     
 
STRATOS RENEWABLES CORPORATION
           
By:
     
Name:
     
Title:
         
Subsidiary Grantor:
 
Green Sands, Inc.
           
By:
     
Name:
     
Title:
         
Subsidiary Grantor:
 
Stratos del Peru SAC
           
By:
     
Name:
     
Title:
         
Subsidiary Grantor:
 
Arena Verde SAC
           
By:
     
Name:
     
Title:
 

 
[Signature Page to Security Agreement]
 

--------------------------------------------------------------------------------

 
 
Collateral Agent:


I2BF BIODIESEL LTD.,
individually and in its capacity as Collateral Agent


By:
 
Ilya Golubovich, Director




 
INVESTORS:
     
I2BF BIODIESEL LIMITED
         
Ilya A. Golubovich
 
Director
     
Address:
 
c/o I2BF Venture Capital
 
Suite 401,
 
One Heddon Street
 
Mayfair, London, W1B 4BD
 
United Kingdom
     
BLUE DAY SC VENTURES
 
By: BlueDay Limited
     
By:
         
Name:
         
Title:
         
Address:
 
2nd Floor
 
116 Main Street
 
PO Box 3342
 
Road Town
 
Tortola
 
British Virgin Islands

 
[Signature Page to Security Agreement]
 

--------------------------------------------------------------------------------

 

Schedule 1-A


Jurisdiction of Incorporation & Qualifications to do Business


Grantor
 
Jurisdiction of
Incorporation
 
Former Jurisdiction 
of Incorporation
(past 5 years)
 
Qualifications
to do Business
 
Organizational
Identification
Number
                 
Stratos Renewables Corporation
 
 
Nevada
 
Nevada
 
Nevada
 
 
C26225-2004
 
Stratos del Peru S.A.C.
 
 
Peru
 
Peru
 
Peru
 
20515769774
Arena Verde S.A.C.
 
 
Peru
 
Peru
 
Peru
 
20519314836
Green Sands, Inc.
 
 
Nevada
 
Nevada
 
Nevada
 
E0348782008-3



List of Tradenames


Grantor
 
Tradenames (including any used in the preceding 5 years)
N/A
   



List of Asset Locations


Grantor
 
Location (Address)
 
If assets are held in the possession of a third
party indicate the name of such third party
and their address and phone number
         
Stratos Renewables
Corporation
 
9440 Little Santa Monica Blvd., Suite 401
Beverly Hills, CA  90210
             
Green Sands, Inc.
 
9440 Little Santa Monica Blvd., Suite 401
Beverly Hills, CA  90210
             
Stratos del Peru S.A.C.
 
Av. Canaval y Moreya 380,  of. 401
San Isidro, Lima, Peru
             
Arena Verde S.A.C.
 
Av. Canaval y Moreya 380, of. 401
San Isidro, Lima, Peru
             
Arena Verde S.A.C.
 
Lote S/N Ex Cooperativa Estrella del Norte, Distrito y Provincia de Chepen,
Departamento de la Libertad, Perú
             
Arena Verde S.A.C.
 
Calle Los Limoneros 187, Urb. Santa Victoria, Provincia de Chiclayo,
Departamento de Lambayeque, Perú
   

 
 

--------------------------------------------------------------------------------

 


Location of Chief Executive Office of each Grantor
(including any other locations where books and records are maintained)


Grantor
 
Location
Stratos Renewables Corporation
 
9440 Little Santa Monica Blvd., Suite 401, Beverly Hills, CA  90210
Stratos del Peru S.A.C.
 
Av. Canaval y Moreyra 380, of. 401 San Isidro, Lima, Peru
Arena Verde S.A.C.
 
Av. Canaval y Moreyra 380, of. 401 San Isidro, Lima, Peru
Green Sands, Inc.
 
9440 Little Santa Monica Blvd., Suite 401, Beverly Hills, CA  90210



Commercial Tort Claims
 
None.

 

--------------------------------------------------------------------------------

 


Schedule 1-B
List of Deposit Accounts



Grantor
 
Depository Bank
 
Account Number
 
Account Type
 
Contact Information*
Stratos Renewables Corporation
 
 
1st Century Bank
 
2100011085
 
Checking
 
Bonnie Rubin
1875 Century Park East
Suite 1400
Los Angeles, CA  90067
Tel:  310-270-9511
Fax:  310-270-9599
                 
Green Sands, Inc.
 
Bank of America
 
02456-72086
 
Checking
 
Beverly Hills Main Office
460 No. Beverly Drive
Beverly Hills, CA  90210
Tel:  310-247-2080
                 
Stratos del Peru S.A.C.
 
Scotiabank
 
009-170-000003061761-27
 
 
US$ Checking
 
Christian Miranda Camargo
Av. Dionisio Derteano No. 102
San Isidro, Lima, Peru
Tel:  +511-211-6026
Tel:  +511-211-6000 X-6168
                 
Stratos del Peru S.A.C.
 
 
Banco Continental
 
011-910-00010012285275
 
US$ Checking
 
Mauricio Bustamante
Ave. Republica de Panama No. 3055
San Isidro, Lima, Peru
Tel:  +511-211-1000
                 
Arena Verde S.A.C.
 
 
Banco de Credito del Peru
 
002-193-00173542134-17
 
US$ Checking
 
Cecilia Fernandez
Av. Dos de Mayo 1574
San Isidro, Lima, Peru
Tel:  +511-311-9898
Tel:  +511-221-2038
                 
Arena Verde S.A.C.
 
 
Banco de Credito del Peru
 
002-193-001772225171-11
 
 
US$ Checking
 
Cecilia Fernandez
Av. Dos de Mayo 1574
San Isidro, Lima, Peru
Tel:  +511-311-9898
Tel:  +511-221-2038

 
List of Securities Accounts


Grantor
 
Bank/Brokerage
 
Account Number
 
Account Type
 
Contact Information*
N/A
               



* Contact Information:  include name of banker/broker, address, phone, fax, &
email address

 

--------------------------------------------------------------------------------

 
 
Schedule 1-C
List of Pledged Collateral
 
Grantor
 
Issuer
 
Certificate
Number1
   
Shares or
Interests
Pledged
   
Shares Issued 
&
Outstanding
   
Shares
Authorized
   
Percentage
Ownership
                                             
Stratos Renewables Corporation
 
Stratos del Peru S.A.C.
 
26
      8,991,999       8,992,000    

Not applicable
      99.99 %                                              
Stratos Renewables Corporation
 
Green Sands, Inc.
 
C-1
      1,000       1,000       200,000,000       100 %                          
                 
Green Sands, Inc.
 
Arena Verde S.A.C.
 
8
      49,999       50,000    

Not applicable
      99.99 %



Schedule 1-D


Trademarks



Grantor
 
Trademark
 
Jurisdiction
 
Application/Registration No.
 
Application/Registration Date
                 
Stratos del Peru S.A.C.
 
Stratos Renewables Corporation (Standard Character Mark)
 
USPTO
 
77/397050
 
May 12, 2009
                 
Stratos del Peru S.A.C.
  
Stratos Renewables Corporation (and Design)
  
USPTO
  
77/387132
  
May 12, 2009



Patents


Grantor
 
Patent
 
Jurisdiction
 
Application/Registration No.
 
Application/Registration Date
N/A
               

 

--------------------------------------------------------------------------------

1 If Pledged Collateral is uncertificated, indicate “uncertificated” in this
column.


 

--------------------------------------------------------------------------------

 
 
Copyrights


Grantor
 
Copyright
 
Jurisdiction
 
Registration No.
 
Registration Date
N/A
               

 
 

--------------------------------------------------------------------------------

 